Title: From George Washington to Robert Dinwiddie, 12 June 1757
From: Washington, George
To: Dinwiddie, Robert



To The GovernorHonble Sir,
[Fort Loudoun] June 12th 1757.

Since closing my packet for your Honor of this date, I have received by Express, from Fort Cumberland the agreeable news of Lt Bakers return to that place with 5 scalps & one french officer, prisoner. Two other officers were also made prisoners; but one of them being wounded and unable to march, the Indians killed; and the other they served in the same manner soon after: and both contrary to the intreaties of Mr Baker. In this they took revenge for the death of the truly brave Swallowwarrior, who was killed in the skirmish, and for the wound received by his son; whom they brought from the head of Turtlecreek,

where the Engagement happened (about 100 miles beyond Fort Cumberland) on their shoulders, without eating a morsel the whole distance. The name of the officer commanding the french troops on the Ohio, together with the names of the two who were killed, and the other taken prisoner, are given in by the latter, as enclosed. The party they engaged, consisted of 10 french, 3 of whom were officers; who had parted only the day before with fifty-odd Shawnese, returning from war. Our people wou’d have taken the whole party, had it not been for unfortunate loss of the indian chief, which put a stop to his mens pursuing. If this party was to meet with a reward for their Scalps and Services, with no more difficulty, than Warhatclie did in maryland; it wou’d be attended with happy consequences: If they do not, discontent and murmurring will ensue.
I have spoken to Mr Atkin about the prisoner whom the Indians have brought in; and he will endeavour to have him brought to this place.
I have this instant received your Honors letter by Captn Gist; and must observe in answer thereto, that it was the refractory behaviour of the cherokee indians, which caused Capt. Mercer to promise them presents. It is very certain he had no power or authority to do it: But his case was peculiar. These Indians came upon him expecting presents; and no orders or Instructions (I believe) were sent concerning the manner in which they were to be treated: Upon which they grew dissatisfied and unruly; and he therefore, with the advice of the Officers, chose rather to make them the promise he did, than suffer them to run back in a discontented mood! This was the (alone) alternative he was reduced to, if I am rightly informed. I fancy your Honor will not think, him, upon a second thought, so much to blame, as might appear at first view: especially when it is considered that he (nor are any of us who are now here) is but little acquainted with the proper manner of treating them. Indeed I am fearful, as I have frequently observed, that unless some person is appointed whose sole business it shall be to take charge of those people, there will be many other errors committed equally pernicious with this (if it be a wrong measure at all.) I have spoken to Mr Atkin sundry times on this head. He thinks it the most advisable, yea, the best plan that can be devised,

to answer our purposes. But says, unless the Colony will support the expence, he can not appoint such a person, having no authority from the Crown to incur the expence which wou’d attend that appointment.
Enclosed is a return of the arms and ammunition at this place. I shall acquaint Colo. Stanwix that your Honor desires to know whether arms may be had of him, if they shou’d be wanted.
There are many indian accompts against the Country—The people are continually at me to know who is to take them in, and how they are to be paid. I hope your Honor will direct Mr Boyd, that he may satisfy the Creditors. I am &c.

G:W.

